            Case 1:20-cr-00621-LTS Document 23 Filed 03/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :          20-CR-621 (LTS)
                                                                       :
DE LA ROSA SANCHEZ et al.,                                             :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 A pretrial conference in this matter is scheduled to occur by teleconference on

Mar. 9, 2021, at 2:00pm.

                 Counsel and Defendants should call 888-363-4734 and use access code 1527005#

and password 3382#. (Members of the press and public may call the same number, but will not

be permitted to speak during the hearing.) In that event, and in accordance with the Court’s

Emergency Individual Rules and Practices in Light of COVID-19, counsel should adhere to the

following rules and guidelines during the hearing:

             1. Each party should designate a single lawyer to speak on its behalf (including
                when noting the appearances of other counsel on the telephone).

             2. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated
                systems that do not allow the user to know when someone else is trying to speak
                at the same time.

             3. To facilitate an orderly teleconference and the creation of an accurate transcript,
                counsel are required to identify themselves every time they speak. Counsel
                should spell any proper names for the court reporter. Counsel should also take
                special care not to interrupt or speak over one another.

             4. If there is a beep or chime indicating that a new caller has joined while counsel is
                speaking, counsel should pause to allow the Court to ascertain the identity of the


SANCHEZ - PTC SCHD ORD 3.9.21.DOCX                        VERSION MARCH 4, 2021                        1
          Case 1:20-cr-00621-LTS Document 23 Filed 03/04/21 Page 2 of 2




               new participant and confirm that the court reporter has not been dropped from the
               call.

               Further, all participants must identify themselves every time they speak, spell any

proper names for the court reporter, and take care not to interrupt or speak over one another.

Finally, all of those accessing the hearing — whether in listen-only mode or otherwise — are

reminded that recording or rebroadcasting of the proceeding is prohibited. See Standing Order

M-10-468, No. 21-MC-45 (S.D.N.Y. Jan. 19, 2021).



       SO ORDERED.


Dated: March 4, 2021                                 __/s/ Laura Taylor Swain____
       New York New York                                    LAURA TAYLOR SWAIN
                                                            United States District Judge




SANCHEZ - PTC SCHD ORD 3.9.21.DOCX               VERSION NOVEMBER 23, 2020                       2
